Exhibit 10.28

FIRST AMENDMENT TO THE

CLUBCORP EMPLOYEE STOCK OWNERSHIP PLAN

This Amendment is made generally effective as of January 1, 2003, by ClubCorp,
Inc., a Delaware corporation, formerly ClubCorp International, Inc.
(“ClubCorp”).

WITNESSETH:

WHEREAS, ClubCorp maintains the ClubCorp Employee Stock Ownership Plan (“ESOP”);

WHEREAS, ClubCorp amended and restated the ESOP, effective January 1, 2001;

WHEREAS, ClubCorp most recently amended and restated the ESOP, effective July 1,
2003;

WHEREAS, ClubCorp now desires to amend the ESOP to add the new minimum
distribution rules required under Section 401(a)(9) of the Internal Revenue Code
of 1986, as amended; and

WHEREAS, the ESOP may be amended by ClubCorp pursuant to the provisions of
Article 15 of the ESOP.

NOW, THEREFORE, the ESOP is amended as follows, effective as of January 1, 2003:

1. Section 11.03 of the ESOP is amended by adding the following new sentence to
the end of existing Section 11.03(3) of the ESOP, as follows:

“Notwithstanding any of the above, the minimum distribution requirements for
Plan Years beginning on or after January 1, 2003 will be handled in accordance
with the provisions of Section 11.08 of this Plan.”

3. Article 11 of the ESOP is amended by adding the following new Section 11.08
to the end of existing Article 11 of the ESOP, as follows:

“11.08 Minimum Distribution Requirements for Plan Years Beginning On or After
January 1, 2003.

11.08(1) General Rules

(a) Effective Date. The provisions of this Section 11.08 will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year.

(b) Precedence. The requirements of this Section 11.08 will take precedence over
any inconsistent provisions of the Plan.



--------------------------------------------------------------------------------

(c) Requirements of Treasury Regulations Incorporated. All distributions
required under this Article XI will be determined and made in accordance with
the Treasury Regulations under Section 401(a)(9) of the Code.

(d) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Article XI, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (“TEFRA”) and the provisions of the Plan that relate
to Section 242(b)(2) of TEFRA.

11.08(2) Time and Manner of Distribution

(a) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

(b) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(i) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.

(ii) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(iii) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(iv) If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 11.08(2)(b), other
than Section 11.08(2)(B)(i), will apply as if the surviving spouse were the
Participant.

(v) For the purposes of Section 11.08(2)(b), the Participant or Beneficiaries
may elect on an individual basis whether the

For purposes of this Section 11.08(2)(b) and Section 11.08(4), unless
Section 11.08(2)(b)(iv) applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Section 11.08(2)(b)(iv) applies,



--------------------------------------------------------------------------------

distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 11.08(2)(b)(i). If distributions
under an annuity purchased from an insurance company irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under Section 11.08(2)(b)(i)), the date
distributions are considered to begin is the date distributions actually
commence.

(c) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first Designated Beneficiary,
distributions will be made in accordance with Sections 11.08(3) and 11.08(4) of
this Article XI. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury Regulations.

11.08(3) Required Minimum Distributions During Participant’s Lifetime.

(a) Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each Designated Beneficiary is the lesser of:

(i) the quotient obtained by dividing the Participant’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the Designated Beneficiary; or

(ii) if the Participant’s sole designated Beneficiary for the Designated
Beneficiary is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the Designated Beneficiary.

(b) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 11.08(3) beginning with the first Designated Beneficiary and up to
and including the Designated Beneficiary that includes the Participant’s date of
death.

11.08(4) Required Minimum Distributions After Participant’s Death.

(a) Death On or After Date Distributions Begin.

(i) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is



--------------------------------------------------------------------------------

a designated Beneficiary, the minimum amount that will be distributed for each
Designated Beneficiary after the year of the Participant’s death is the quotient
obtained by dividing the Participant’s Account Balance by the longer of the
remaining Life Expectancy of the Participant or the remaining Life Expectancy of
the Participant’s designated Beneficiary, determined as follows:

The Participant’s remaining Life Expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Designated Beneficiary after the year of the Participant’s death using
the surviving spouse’s age as of the spouse’s birthday in that year. For
Designated Beneficiarys after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

If the Participant’s surviving spouse is not the Participant’s sole designated
Beneficiary, the designated Beneficiary’s remaining Life Expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(ii) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each Designated Beneficiary after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(b) Death Before Date Distributions Begin.

(i) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each Designated Beneficiary after
the year of the Participant’s death is the quotient obtained by dividing the
Participant’s Account Balance by the remaining Life Expectancy of the
Participant’s designated Beneficiary, determined as provided in
Section 11.08(4)(a).

(ii) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.



--------------------------------------------------------------------------------

(iii) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 11.08(2)(b)(i), this
Section 11.08(4)(b) will apply as if the surviving spouse were the Participant.

(c) Election to Allow a Designated Beneficiary Receiving Distributions Under
5-Year Rule to Elect Life Expectancy Distributions. A designated Beneficiary who
is receiving payments under the 5-year rule may make a new election to receive
payments under the Life Expectancy rule until December 31, 2003, provided that
all amounts that would have been required to be distributed under the Life
Expectancy rule for all Designated Beneficiarys before 2004 are distributed by
the earlier of December 31, 2003 or the end of the 5-year period.

11.08(5) Election to Allow Participants or Beneficiaries to Elect 5-Year Rule.
Notwithstanding anything to the contrary, Participants or Beneficiaries may
elect, on an individual basis, whether the 5-year rule in Section 11.08(2)(b) or
the Life Expectancy rule in Section 11.08(4)(b) applies to distributions after
the death of a Participant who has a designated Beneficiary. The election must
be made no later than the earlier of September 30 of the calendar year in which
distribution would be required to begin under Section 11.08(2)(b), or by
September 30 of the calendar year which contains the fifth anniversary of the
Participant’s (or, if applicable, surviving spouse’s) death. If neither the
Participant nor Beneficiary makes an election under this Section 11.08(5),
distributions will be made in accordance with Sections 11.08(2)(b) and
11.08(4)(b) and, if applicable, the elections in Section 11.08(2) above.

11.08(6) Definitions.

(a) “Designated Beneficiary.” The individual who is designated as the
Beneficiary under the Plan and is the designated Beneficiary under
Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
Regulations.

(b) “Distribution Calendar Year.” A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first Designated Beneficiary is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
Designated Beneficiary is the calendar year in which distributions are required
to begin under Section 11.08(2)(b). The required minimum distribution for the
Participant’s first Designated Beneficiary will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other Designated Beneficiarys, including the required minimum distribution for
the Designated Beneficiary in which the Participant’s Required Beginning Date
occurs, will be made on or before December 31 of that Designated Beneficiary.



--------------------------------------------------------------------------------

(c) “Life Expectancy.” Life Expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury Regulations.

(d) “Participant’s Account Balance.” The Account balance as of the last
Valuation Date in the calendar year immediately preceding the Designated
Beneficiary (valuation calendar year) increased by the amount of any
contributions made and allocated or Forfeitures allocated to the Account balance
as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. The Account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the Designated Beneficiary if distributed or transferred in the
valuation calendar year.”

IN WITNESS WHEREOF, the Company has executed this First Amendment to the ESOP in
multiple copies on this 14th day of October, 2003, to be effective as set forth
herein.

 

CLUBCORP, INC. By:  

/s/ John Longstreet

Title:   SVP, People Strategy